Name: Commission Regulation (EEC) No 590/84 of 6 March 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 3 . 84 Official Journal of the European Communities No L 66/9 COMMISSION REGULATION (EEC) No 590/84 of 6 March 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 9 March 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323, 19 . 11 . 1982, p . 8 . No L 66/ 10 Official Journal of the European Communities 8 . 3 . 84 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 2004 358,35 97,68 300,93 31,79 60807 110,21 25,50 1.12 07.01-21 1 07.01-22 [ 07.01 B I Cauliflowers 5247 937,90 255,66 787,61 83,22 159147 288,46 66,74 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2356 421,15 114,80 353,66 37,36 71463 129,53 29,96 1.20 07.01-31 1 07.01-33 07.01 D I Cabbage lettuce 3940 704,35 192,00 591,49 62,49 119518 216,63 50,12 1.22 ex 07.01-36 ex 07.01 D II Endives 2290 409,45 111,61 343,84 36,33 69477 125,93 29,13 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 5377 961,20 262,01 807,18 85,28 163101 295,63 68,39 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 8108 1 449,29 395,06 1217,06 128,59 245922 445,75 103,13 132 ex 07.01-49 ex 07.01 F III Broad beans 1393 249,15 67,91 209,23 22,10 42277 76,63 17,72 1.40 ex 07.01-54 ex 07.01 G II Carrots 1079 192,89 52,57 161,98 17,11 32730 59,32 13,72 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4839 865,04 235,80 726,43 76,75 146 785 266,05 61,55 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1271 227,25 61,94 190,83 20,16 38 561 69,89 16,17 1.70 07.01-67 ex 07.01 H Garlic 5211 931,50 253,91 782,24 82,65 158061 286,49 66,28 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 li 07.01 K Asparagus : I 1.80.1 ex 07.01-71  green 34251 6122,36 1 668,89 5141,33 543,24 1038871 1 883,01 435,66 1.80.2 ex 07.01-71I  other 27245 4830,67 1 332,63 4075,23 430,00 811466 1 498,21 336,24 1.90 07.01-73 07.01 L Artichokes 2017 360,55 98,28 302,77 31,99 61 180 110,89 25,65 1.100 07.01-75 1 07.01-77 07.01 M Tomatoes 2945 526,47 143,51 442,11 46,71 89335 161,92 37,46 1.110 07.01-81 1 07.01-821 07.01 P I Cucumbers 3825 683,76 186,38 574,19 60,67 116024 210,30 48,65 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1 317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 2032 363,36 99,04 305,14 32,24 61657 111,75 25,85 1.120 07.01-93 07.01 S Sweet peppers 4101 733,20 199,86 615,72 65,05 124414 225,50 52,17 1.130 07.01-97 07.01 T II Aubergines (Solanum melongena L.) 3398 607,51 165,60 510,17 53,90 103086 186,85 43,23 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 2690 480,93 131,09 403,87 42,67 81607 147,91 34,22 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 2917 521,41 142,13 437,86 46,26 88475 160,36 37,10 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3632 649,20 176,96 545,18 57,60 110160 199,67 46,19 2.10 08.01-31 ex 08.01 B Bananas, fresh 2496 446,17 121,62 374,68 39,58 75709 137,22 31,74 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7280 1301,43 354,75 1 092,89 115,47 220833 400,27 92,60 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9846 1 760,07 479,77 1 478,04 156,17 298 657 541,33 125,24 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1750 312,90 85,29 262,76 27,76 53094 96,23 22,26 08.02-16 8 . 3 . 84 Official Journal of the European Communities No L 66/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1406 251,42 68,53 211,13 22,30 42662 77,32 17,89 2.50.3 08.02-05 \ \ \ 08.02-09 08.02-15 08.02-19  others 588 105,11 28,65 88,27 9,32 17836 32,33 7,48 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1595 285,23 77,75 239,53 25,30 48400 87,72 20,29 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2114 378,01 103,04 317,44 33,54 64143 116,26 26,89 2.60.3 08.02.28 ex 08.02 B I  Clementines 2014 360,17 98,17 302,45 31,95 61 115 110,77 25,62 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 2769 495,08 134,95 415,75 43,92 84007 152,26 35,22 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1359 242,98 66,23 204,04 21,56 41230 74,73 17,29 2.80 lex 08.02 D Grapefruit, fresh : l I \ 2.80.1 ex 08.02-70 II  white 1551 277,36 75,60 232,92 24,61 47065 85,30 19,73 2.80.2 ex 08.02-70  pink 2818 503,79 137,33 423,07 44,70 85486 154,95 35,84 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 9 507 1 699,52 463,27 1427,19 150,80 288382 522,71 120,93 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2683 479,72 130,76 402,85 42,56 81402 147,54 34,13 2.110 08.06-33 \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3010 538,12 146,68 451,89 47,74 91311 165,50 38,29 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 7081 1 254,09 345,42 1 060,93 111,92 212107 389,66 88,10 2.130 ex 08.07-32 ex 08.07 B Peaches 11 502 2056,09 560,47 1 726,63 182,43 348 887 632,37 146,30 2.140 ex 08.07-32 ex 08.07 B Nectarines 13705 2449,79 667,79 2057,24 217,37 415692 753,46 174,32 2.150 08.07-51 1 08.07-55 1 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 7840 1401,39 382,00 1 176,83 124,34 237 794 431,01 99,72 2.170 08.08 - 11 1 08.08-15 J 08.08 A Strawberries 14850 2654,51 723,59 2229,16 235,53 450429 816,43 188,89 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 5388 963,20 262,55 808,86 85,46 163440 296,24 68,54 2.195 ex 08.09-90 ex 08.09 Pomegranates 5136 909,63 250,55 769,53 81,18 153 849 282,63 63,90 2.200 ex 08.09-90 ex 08.09 Kiwis 16231 2901,27 790,85 2436,38 257,43 492302 892,32 206,45 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77